In re State of Louisiana, through the District Attorney, Ossie Brown, applying for supervisory writs and stay order. East Baton Rouge Parish. No. 2-79-22.
Denied. Although it appears the trial judge was in error in granting the mistrial, the only efficient method of curing the error, in the early stages of the trial, is to begin again.
*CXCVIIISUMMERS, C. J., and BLANCHE, J., would grant the writ.
CALOGERO and DENNIS, JJ„ concur in the denial of the writ, being of the opinion that the trial judge did not abuse his discretion.